CERTIFICATE TO BE FILED WITH NOTICE OF APPEAL

              TO THE COURT OF APPEALS (CIVIL CASES) FILED IN
                                                       6th COURT OF APPEALS
                            APPALLATE NO.---------       TEXARKANA, TEXAS
                                                       9/23/2015 11:57:14 AM
                   T~ALCOURTNO. ____~C~V~0=03=6=8_______    DEBBIE AUTREY
                                                                Clerk


LARRY PAUL                                                   TN THE            COURT OF

VS.

RED ROCK PIPELINE AND                                        RED RIVER COUNTY, TEXAS

IRRIGATION, LLC



             The records of my office reflect the following information in this case:

CASE TYPE: BREACH ON CONTRACT

JUDGMENT OR APPEALABLE ORDER SIGNED: JUNE 2ND, 2015

MOTION FOR NEW TRIAL FILED: JULY 15r, 20 15

NOTICE OF APPEAL FILED: SEPTEMBER 16,2015

REQUEST FOR FINDING OF FACT:

DATE REQUEST FOR REPORTER'S RECORD FILED:

PRESIDING TRIAL COURT JUDGE: JUDGE E~C CLIFFORD

TRIAL COURT REPORTER(S): TERRY SPANGLER

WAS APPELLANT DECLARED INIGENT?:                     YES _ __                 NO        X

APPELLANTS'S COUNSEL IS:            RETAINED:      _,X~--     APPOINTED: _ _ PRO SE:

APPELLANT'S ATTORNEY:               MARK LESHER
                                    126   w. 2ND ST.
                                    MT. PLEASANT, TX 75455
                            TEL: (903) 572- 2889             FAX: (903) 572-2893
APPELLEE'S ATIORNEY:           RONALD E. HOLUB
                               4144 N. CENTRAL EXPRESSWAY, STE. 600
                               DALLAS, TX 75204
                         TEL: (214)720-9020       FAX: (903) 720-9070




DATED THIS THE   23 RD   DAY OF SEPTEMBER         , 20 15



                                                  JANICE GENTRY
                                                  DISTRICT CLERK



                                              =~f'\
                                              ~Wm
                                                                                Filed Q/1612015 12·•11:11 PM
                                                                                Jai!ICO Ge ntty
                                                                                District Cleft
                                                                                Red River County, Texas
                                                                                Rev.ewed By- Janlol Gentry
                                       CAlJSB NO. CV0306lS

 RED ROCK PIPELINE AND                            §            !NTH E DISTRICT COURT
 IRRIGATION LLC,                                  §
                 PlaintiJT                        §
                                                  §
 vs.                                              §            6711 JUDICIAL DlSTRJCT
                                                  §
 LARRY PAUL                                       §
                        Dctcndnnt                 §            RED RIVER COUNTY TEXAS

                                      NOTICE OF APPEAL

TO THE HONORABLE JUDGE OF SAID COURT:

        COMES NOW       Dt:f~ndant, I .ARRY PAUL, and    hereby gives nuticeofhis intent to appeal the

Finnl Juugmt:nt thttt wus signed on June 2, 20 IS and filed on June l 0, 2015. This appeal is taken to

the Sixth Cou11 of Appeals in Texarkana, Texas.




                                                      M. Mark Lesher
                                                      State Bar No: I2225500

                                                      LESHER & McCOY
                                                      126 West 2"d Street
                                                      Mount l'lcnsant, TX 75455
                                                      Telephone: (903) 572-2889
                                                      Facsimile: (903) 572-2893
                                                      mlesher@lnwyerl esher.com

                                                      AITORNEY FOR DEFENDANT

                                  CERTJfoiCATE OF SERVICE

       T, M. Mark l.csher, do hereby certify thllt a true ond eon·eet copy of the above nnd foregoing
document has been forwarded, in accordance with the Texas Rules of Civil Procedure, to Mr. Ronald

    I     dayofScptcmber, 2015.                               U. ,
R. H~lub, Attorney at Lnw, 'l I 44 N. Ceutr~l Expresswfly, Suite 600, Dallfls, Texas 5204 on this The



                                                             --~------~------------
                                                             M. Mttrk Lesher